Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Aroz Kenyon Bridges appeals the district court’s order dismissing his 28 U.S.C. § 2255 (2012) motion as untimely. We have reviewed the parties’ briefs and the record and conclude that the district court lacked jurisdiction to consider what is Bridges’ second § 2255 motion absent pre-filing authorization from this court. Unit*320ed States v. Winestock, 340 F.3d 200, 205 (4th Cir.2003). Accordingly, we affirm the dismissal of the motion on that ground. See United States v. Smith, 395 F.3d 516, 519 (4th Cir.2005). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.